Talmadge, J.
(concurring in part/dissenting in part) — I concur in the majority’s view that art. II, § 19 of the Washington Constitution applies to initiative measures such as Initiative 134. I write separately to emphasize my concern that this court’s treatment of art. II, § 19 cases has too often been a talismanic recitation of the "rational unity” doctrine without a real discussion of what that doctrine means. This lack of a real standard is frustrating for legislators and the public alike.
I disagree with the majority’s decision on the scope of remand, believing that the court should reverse the trial court’s decision that art. II, § 19 does not apply to popular enactments. We should remand the case to the trial court to determine if § 26 of Initiative 134 complied with art. II, § 19 of the Washington Constitution.
A
Article II, § 19 Applies to Initiative Measures
The majority is correct in determining that art. II, § 19 of the Washington Constitution applies to initiatives and referenda for the reasons articulated in the majority opinion. Washington case law has explicitly indicated that the purpose of art. II, § 19 is to call attention through the title of the legislation to its general subject matter, and to prevent logrolling, that is, the combination of measures *567that could not be passed separately or the attachment of an unpopular section to a more popular piece of legislation. Majority, at 551-52.
As the majority correctly discerns, these purposes must be met both for enactments by the Legislature and enactments by the people. Enactments by the people may, as with legislative enactments, be the product of logrolling or contain provisions that are not revealed to the average reader from the title of the act or the ballot question for the measure.3 Initiatives and referenda are a valuable tool in direct democracy for the people of the State of Washington. The potential for abuse of initiatives and referenda is, in many respects, more significant than the possibility of abuse of the legislative process. There is no public hearing process for initiatives and referenda, as for bills in the Legislature. Once submitted to the voters, initiatives and referenda cannot be amended. Once adopted, initiatives and referenda may be amended only by a super-majority for two years after enactment. Art. II, § 1(c). As Justice *568Rosellini forcefully noted in Fritz v. Gorton, 83 Wn.2d 275, 333, 517 P.2d 911 (1974):4
Logrolling is an even greater danger to the democratic exercise of power in the initiative process. What is to prevent an individual or a group from including mildly objectionable legislation — that is, legislation which might benefit a small group and is mildly disfavored by the electorate as a whole — in an initiative measure which includes other legislation which has great popular appeal? In the legislature the committee process assures that such a provision will be detected; the amendment process provides the remedy. The legislature can delete parts of a proposal it disfavors; the electorate is faced with a Hobson’s choice: reject what it likes or adopt what it dislikes. Only article 2, section 19, preserves the integrity of the initiative process.
B
Analytical Framework for Art. II, § 19 Cases
Although the majority is correct in applying art. II, § 19 to popularly enacted measures, it relies upon the traditional recitation of the "rational unity” doctrine to find that § 26 of Initiative 134 does not violate art. II, § 19. The majority correctly notes that our decisions generally afford the Legislature wide latitude in discerning whether or not the title of an act adequately describes the content of the legislation. The courts also liberally construe art. II, § 19 to uphold the Legislature’s determination that the subdivisions in an enactment are all part of one subject. Majority, at 555-57. In general, so long as there is a rational unity between the general subject of the legislation, as expressed in the title, and the various segments of the legislation, the constitutional provision is satisfied. Majority, at 555-57.
This court, however, has not discussed whether a challenge to legislation based on art. II, § 19 is a question of law or a question of fact, or a mixture. Moreover, while *569we have often stated that a rational unity test is to be employed, this formula has never been analyzed with any precision. It gives very little guidance to legislators or proponents of initiatives and referenda in the drafting of legislation. A careful discussion of the analytical framework for cases arising under art. II, § 19 is needed.
1. Mixed Questions of Law and Fact
Challenges to legislation based on art. II, § 19 involve both factual and legal elements, as counsel for the Public Disclosure Commission (PDC) conceded in oral argument. Mixed questions of law and fact are reviewed under a hybrid standard. Substantial evidence must support the factual finding while the legal issue is reviewed de novo. Washam v. Pierce County Democratic Cent. Comm., 69 Wn. App. 453, 459, 849 P.2d 1229 (1993), review denied, 123 Wn.2d 1006 (1994). The trial court here is better equipped than this court to undertake the fact-finding function, and the parties should be allowed on remand to make a record.
2. Constitutional Framework for Art. II, § 19
The constitutional framework for art. II, § 19 makes it clear that the single-subject provision is intended to ensure fairness in the process of proposing, considering and enacting legislation. The framers of the Washington Constitution (Framers) afforded substantial discretion to the Legislature as to how it was to conduct its business, making each house of the Legislature the judge of the election returns and qualifications of its own members, art. II, § 8, and responsible for its own procedures. Art. II, § 9. The Framers, however, feared secret proceedings and legislation, and expressed the need in the Constitution for the public to be informed about the enactment of laws. Implicit in this concern is the suspicion that the process for enactment of legislation could be misused and the public good undermined by forces working in a secretive fashion. In art. II, § 11, the Framers provided for the maintenance of legislative journals and expressed a preference for open meetings. In art. II, § 21, they gave one-sixth of the *570members the right to demand recorded votes. Recorded votes are mandatory if final passage of legislation is at stake. Art. II, § 22. Elections of legislative officers are by recorded vote. Art. II, § 27. Last minute introduction of bills in a legislative session is generally proscribed. Art. II, §36.
Consistent with the principles of open process and notice to legislators and citizens are two other constitutional provisions that must be read in conjunction with art. II, § 19. In art. II, § 37, the Framers provided that
No act shall ever be revised or amended by mere reference to its title, but the act revised or the section amended shall be set forth at full length.
This section of the Constitution is designed to fulfill two purposes — to give notice to those affected by an existing law of any change, Washington Educ. Ass’n v. State, 93 Wn.2d 37, 604 P.2d 950 (1980), and to protect the Legislature and the public from deceptive practices. Spokane Grain & Fuel Co. v. Lyttaker, 59 Wash. 76, 109 P. 316 (1910). In art. II, § 38, the Framers prohibited nongermane amendments in the legislative process:5
*571No amendment to any bill shall be allowed which shall change the scope and object of the bill.
Given the context of the Framers’ work in Article II of the Washington Constitution, it is clear that art. II, § 19 was designed to advance policies of notice to the Legislature and the public with respect to bills and to prevent deceptive legislative practices. Flanders v. Morris, 88 Wn.2d 183, 558 P.2d 769 (1977). Art. II, § 19 states:
No bill shall embrace more than one subject, and that subject shall be expressed in the title.
Art. II, § 19 contains two distinct tests. First, are the sections of the legislation connected by a rational relationship, or, as the case law has expressed it, are the provisions of the legislative enactment connected by a rational unity? Second, is the subject of the legislation accurately expressed in the title of the act? See, e.g., Fritz, 83 Wn.2d at 289-91. Each of these questions is a distinct question under art. II, § 19 and must be satisfied in order for a legislative or popular enactment to conform to constitutional standards in Washington.
3. Rational Unity Test
Where an enactment contains multiple subdivisions, those subdivisions must be connected by a rational unity to satisfy art. II, § 19. While the concept of "rational unity” is easy to articulate, it is difficult to describe in actual operation. Washington appellate courts have, at the time of this opinion, considered numerous cases involving art. II, § 19, but no case has yet put flesh on the bones of the rational unity test.6
One of the earliest formulations of the rational unity *572rule is found in Kueckelhan v. Federal Old Line Ins. Co., 69 Wn.2d 392, 418 P.2d 443 (1966). The court upheld a statute creating Washington’s insurance code, providing for the offices of Insurance Commissioner and State Fire Marshall, and establishing penalties for violation of insurance regulations. The court stated:
All that is required is that there be some "rational unity” between the general subject and the incidental subdivisions. If this nexus can be found, the act will survive the light of constitutional inspection.
Kueckelhan, 69 Wn.2d at 403. See also Water Dist. 105 v. State, 79 Wn.2d 337, 485 P.2d 66 (1971); State v. Grisby, 97 Wn.2d 493, 647 P.2d 6 (1982), cert. denied sub nom. Frazier v. Washington, 459 U.S. 1211 (1983); Scott v. Cascade Structures, 100 Wn.2d 537, 673 P.2d 179 (1983).
On close examination, however, a nexus between the sections of the legislation and the title is not necessarily instructive.7 It is difficult to explain how in Kueckelhan a court can find a nexus between the insurance code, penal*573ties, the Insurance Commissioner’s office, and the State Fire Marshall, but in Price v. Evergreen Cemetery Co., 57 Wn.2d 352, 357 P.2d 702 (1960), a court could find no nexus between cemetery endowment care regulations and the establishment of a cemetery board, on one hand, and a prohibition against excluding non-Caucasians from burial, on the other. While there must be a presumption in favor of the validity of legislation, and proponents of legislation should be given wide latitude in defining a "subject” under art. II, § 19, such latitude should be given to legislators or to the public consistent with the two general principles that underlie art. II, § 19: notice to the Legislature and to the public, and the prevention of logrolling.
In determining whether or not a rational unity exists between the various subdivisions of a general enactment, courts should consider a number of questions. First, was the process by which the law was enacted open to public involvement ? Plainly, greater latitude must be given where a very open and public process was utilized for the enactment of the initiative measure than where an initiative was prepared secretly by various special interest groups.
In Fritz v. Gorton, 83 Wn.2d 275, 517 P.2d 911 (1974),. we held that Initiative 276, which provided for a multitude of issues under the general heading of "open government,” did not violate art. II, § 19. The initiative covered disclosure of campaign financing, limitations on campaign spending, regulation of lobbying activities, regulation of grass roots educational activities, disclosure of financial affairs of elected officials, public inspection of public records, and an enforcement process for such activities, including the creation of the Public Disclosure Commission. We stated:
[W]e are satisfied that the interrelated sections easily meet the nexus requirements of the "rational unity” test. In our opinion, the general subject area of Initiative 276 was one reasonably well known and understood by the public. We *574think that the generic subject of Initiative 276 — openness in government — necessarily encompasses the public accountability of incumbents of public office and candidates seeking to represent the people in public office as well as lobbyists and their employers seeking to guide or direct legislation. Hence, the "rational unity” or coalescence of the initiative’s subtopics could be expressed as a general subject or subject area delineating or prescribing more realistic standards and controls, better and more available public information and records regarding election campaigns, the functions of government, involving the activities and societal responsibilities of candidates for public office, public officials, lobbyists and others actively engaged in the processes of government.
Fritz, 83 Wn.2d at 290-91. The initiative proponents held public meetings, soliciting input from public organizations openly. The organizations supporting the initiative distributed press releases and mailed some 3,000 copies of their proposal to organizations and concerned citizens, including all members of the Washington Legislature, requesting action on open government questions. The organizations made a further effort in the 1972 legislative session to get the Legislature to act. When the Legislature failed to act, the organization filed its initiative, held public meetings, and sought endorsements from elected officials, citizens, organizations, and the newspaper editorial boards. Fritz, 83 Wn.2d at 284-86. Significantly, the court in Fritz looked outside of the text of the initiative to the process by which it was created, publicized, and passed. Thus, the court could hold, and it was relevant to hold, that the subject of Initiative 276 was "reasonably well known and understood by the public.” Fritz, 83 Wn.2d at 290.
Second, was the public given adequate notice of the contents of the enactment? The evidence of the campaign process, including the voters pamphlet, with respect to initiatives or referenda, is important to an art. II, § 19 analysis. If the public knows that certain issues are treated together by the Legislature or initiative proponents, this ensures that the decision makers are not misled in the enactment of the legislation.
*575Third, have the issues been considered together historically? In order to forestall logrolling, evidence of how the Legislature treated various subjects of an enactment must be analyzed. For example, whether the Legislature consistently has considered various issues as part of a single subject is relevant. See Fritz, 83 Wn.2d at 284-86 (issues of campaign financing, lobbyist regulation, disclosure of campaign data and candidate/official finances, and enforcement all treated together in the process of developing an initiative measure); Scott, 100 Wn.2d at 545-46 (Legislature treated product liability law and allocation of fault issues in tort law together through several legislative sessions; court noted that the act related to tort actions with an emphasis on the issue of product liability).
If the legislative or popular enactment incorporates legislation that was in separate bills that were not enacted, such history could indicate logrolling.8 In Power, Inc. v. Huntley, 39 Wn.2d 191, 235 P.2d 173 (1951), for example, the court examined the legislative history of an act and found that the two portions of the act had separately failed of passage and passed only after being joined. One portion dealt with general appropriations and the other portion, containing thirty-nine sections, enacted a corporate excise tax. This court stated:
This is the clearest possible illustration of the kind of "logrolling,” the "you-scratch-my-back-and-X’ll-scratch-yours” situation that the constitutional provision was designed to prevent.
Power, 39 Wn.2d at 199.
Fourth, what was the subject matter of the enactment? The Legislature must be given greater latitude under art. *576II, § 19 when the legislation is a budget bill, for example, than a more narrow enactment.9 Similarly, if the legislation is an omnibus bill designed by the Legislature or the people to address a larger subject area, the wishes of the Legislature or the people in addressing an issue comprehensively in a single bill may be respected. See, e.g., State v. Jenkins, 68 Wn. App. 897, 847 P.2d 488 (1993) (Uniform Controlled Substances Act of 1989 upheld). This latitude has limits. For example, substantive legislation may not be enacted in a budget bill. Flanders, 88 Wn.2d at 188; State ex rel. Washington Toll Bridge Auth. v. Yelle, 61 Wn.2d 28, 38, 377 P.2d 466 (1962); State ex rel. Washington Toll Bridge Auth. v. Yelle, 54 Wn.2d 545, 551, 342 P.2d 588 (1959).
Finally, does the title of the enactment indicate a common unifying theme to the enactment? If the title of the enactment is a "laundry list” of the contents of the legislation, this is suggestive of the possibility that the Legislature or the proponents of a popular enactment could not articulate a single unifying principle for the contents of the measure. Similarly, a law containing subdivisions that allegedly relate to a subject such as "fiscal affairs,” "government,” or "public welfare” could violate the single-subject provision because the subject matter was excessively general. Harbor v. Deukmejian, 43 Cal. 3d 1078, 1099-1100, 742 P.2d 1290, 240 Cal. Rptr. 569 (1987) (quoting Brosnahan v. Brown, 32 Cal. 3d 236, 253, 651 P.2d 274, 186 Cal. Rptr. 30 (1982)).
All of the factors set forth above should be given attention by the courts in determining whether or not a rational unity is present for purposes of art. II, § 19. No single factor should be elevated above another in determining whether or not the key constitutional principles of notice to the general public and the Legislature and prevention *577of logrolling are satisfied with respect to a particular enactment.
C
Scope of the Remand
The majority determines that while art. II, § 19 applies to initiatives and referenda, there was a sufficient record to rule as a matter of law that § 26 of Initiative 134 did not violate art. II, § 19. In light of my discussion regarding the "rational unity” test, I disagree.10 The trial court here ruled on stipulated facts11 that art. II, § 19 simply did not apply to initiative measures. Clerk’s Papers, at 151, 203. The trial court did not have the opportunity, based on an adequate record, to consider the question of whether § 26 of Initiative 134 was consistent with art. II, § 19 under the rational unity test. I believe the trial court should be afforded the opportunity to develop a proper factual record on whether § 26 of Initiative 134 complies with art. 2, § 19 of our constitution.
D
Both the Ballot Question and the Legislative Title Are Pertinent in Art. II, § 19 Cases
In analyzing whether the "title” of Initiative 134 complies with art. II, § 19, the majority mistakenly lumps together all measures enacted by the people as if only the ballot question can be relevant to a case under art. II, § 19. Majority, at 555. There is more than one means by which the people may enact a law under art. II, § 1 of the Constitution. There may be initiatives to the people, initia*578tives to the Legislature, referenda by the Legislature to the people, and referenda initiated by the people. See generally, Philip A. Trautman, Initiative and Referendum in Washington: A Survey, 49 Wash. L. Rev. 55, 56-59 (1973).
Moreover, even an initiative to the Legislature, like Initiative 134, may take several courses. The Legislature may enact the measure as initiated by the people. If the Legislature takes no action with respect to the measure, the measure then goes on the next general election ballot. If the Legislature enacts an alternative to the measure proposed by the people, both the measure proposed by the people and the alternative proposed by the Legislature go on the general election ballot. Plainly, where the Legislature enacts the initiative as proposed by the people, the enactment never goes to the ballot and a ballot question is of no particular utility in discerning the subject matter of the enactment.
Similarly, with respect to referenda, where the Legislature itself refers a question to the people for consideration, the measure has taken the normal course of a bill through the legislative process. The measure’s title, as well as the ballot question, is significant in determining the subject matter of the legislation.
For the majority to insist that only the ballot question is relevant establishes too narrow an analytical framework. This is particularly true when, as here, Initiative 134 was an initiative to the Legislature. The majority errs in analyzing the ballot question for Initiative 134 alone, rather than analyzing both the title and the ballot question that were submitted to the voters in 1992.
RCW 29.79.040, which pertains to the formulation of the ballot question and summary for initiatives and referenda, does not purport to make the ballot question the exclusive means of interpreting the subject of an enactment. The statute makes specific reference to the "legislative title of the measure’’ as well as the ballot question. In State ex rel. Seymour v. Superior Court, 168 Wash. 361, 12 P.2d 394 (1932), this court held that for an *579initiative, the intent of the act may be discerned from the legislative title. The court considered both the legislative title and the ballot title in analyzing an initiative under art. II, § 19. Seymour, 168 Wash. at 364-65. This is the proper rule for this case. To the extent that it is contradictory, State v. Charboneau’s, 27 Wn. App. 5, 615 P.2d 1321, review denied, 94 Wn.2d 1021 (1980), should be overruled.
In this case, the legislative title to Initiative 134 was:
An act relating to the regulation of political contributions and campaign expenditures.
Clerk’s Papers, at 88. The ballot question was:
Shall campaign contributions be limited; public funding of state and local campaign be prohibited; and campaign related activities be restricted?
Clerk’s Papers, at 81, 85.
In the present case, the trial court should review both the legislative title and the ballot question to determine if the title of Initiative 134 adequately apprised the voters that § 26 was a part of the measure.
Conclusion
Art. II, § 19 of the Washington Constitution is a crucial part of a comprehensive effort by the Framers of the Constitution to ensure the open enactment of legislation and to prevent logrolling. These goals are pertinent whether the legislation is enacted by the Legislature or the people. This court should reverse the trial court’s judgment and remand the case to the trial court for further proceedings consistent with the analytical framework for art. II, § 19 challenges set forth herein.
Johnson, J., and Utter, J. Pro Tern., concur with Talmadge, J.
Reconsideration denied October 12, 1995.

In 1994, the proponents of Initiative 634 proposed, in a single measure, to require performance audits of state governmental agencies; to authorize the contracting out of state services; to prohibit competition by governmental agencies with private sector businesses; to amend various portions of the state’s Administrative Procedure Act to accomplish "regulatory reform;” to award attorney fees to parties challenging state agency actions; to grant new authority to the Legislature’s Joint Administrative Rules Review Committee with respect to administrative rules; to create a Competitive Strategies Commission to insure that the state was not guilty of unfair competition with private businesses; to limit the growth of employment by state government; to prohibit strikes by state employees; to make changes in the laws regarding use of public facilities for campaigning and lobbying; to reaffirm the principles of Initiative 134 with respect to campaign financing; to require the Legislature to discover $100 million in savings of governmental expenditures from a variety of sources; to spend $60 million to increase prison capacity generally, and especially for violent juvenile offenders; and to spend $40 million for distribution to local governments for the purpose of community and neighborhood protection from violent crime and for the implementation of measures designed to increase penalties and time served by violent juvenile criminal offenders. Initiative 634 was entitled "An act relating to achieving efficiency and eliminating waste in state government and funding law enforcement and prison construction.” That widely disparate programs and purposes were brought together under Initiative 634 is rather an understatement. Initiative 634 was widely circulated, although it did not reach the 1994 general election ballot.


See also Mark Slonim & James H. Lowe, Comment, Judicial Review of Laws Enacted by Popular Vote, 55 Wash. L. Rev. 175 (1979) (arguing for heightened scrutiny under equal protection for popularly enacted laws because of potential threat to individual and minority rights).


The late Lieutenant Governor John Cherberg frequently articulated the "Cherberg Rule” on scope and object to members of the Senate:
"Senate Rule 65 contains the exact language of Article 2, Section 38 of the Washington State Constitution, and reads as follows: 'No amendment to any bill shall be allowed which shall change the scope and object of the bill.’
"As presiding officer of the Washington State Senate, it is my duty to rule on any point of order which raises the question of whether an amendment changes the scope and object of a bill. The scope of a bill refers to the boundaries or limits of the legislation, sometimes referred to as a bill’s ultimate intention. The object of legislation is its aim, purpose, end or goal.
"It is important to note that the Constitution and Rule are not concerned with the title of a bill. Frequently, legislators believe an amendment is in order because the title is broad, without fully realizing that the provisions do not pertain to the title, but to the bill itself.
"The reasoning behind the provisions are clear. If amendments which are foreign to the substance of a bill are permitted, the entire legislative process, including the important considerations by committees, could be avoided. Legislative 'logrolling’ or 'paperhanging’ is prevented by properly adhering to the letter and spirit of the provisions. The Constitution and Rule aim to pro*571Mbit amendments to a measure intended to secure enough votes when there may not be a majority of members favoring the measure or the amendment on their own. If a measure cannot stand on its own merits, it should not pass and this is what the Constitution and our Rule seek to prevent.”
Senate Journal, 50th Legislature (1988), at 761.


Since 1891, only nine supreme court cases have found that legislation contained more than one subject. Barde v. State, 90 Wn.2d 470, 472, 584 P.2d 390 (1978) (dognapping and attorney fees for replevin of property from a pawnbroker lacked rational unity); Flanders v. Morris, 88 Wn.2d 183, 188, 558 P.2d *572769 (1977) (change in eligibility for public assistance and supplemental appropriations); Price v. Evergreen Cemetery Co., 57 Wn.2d 352, 357 P.2d 702 (1960) (bill prohibiting refusal to bury non-Caucasian and regulations on cemeteries held two subjects); State ex rel. Washington Toll Bridge Auth. v. Yelle, 54 Wn.2d 545, 342 P.2d 588 (1959) (budget act contained continuing authority for Authority to pledge fuel tax proceeds to guarantee bonds); Washington Toll Bridge Auth. v. State, 49 Wn.2d 520, 304 P.2d 676 (1956) (continuing authority for toll roads in general, and providing specifically for a toll road from Tacoma to Everett); Power, Inc. v. Huntley, 39 Wn.2d 191, 235 P.2d 173 (1951) (appropriations and corporate excise tax); State ex rel. Washington Toll Bridge Auth. v. Yelle, 32 Wn.2d 13, 200 P.2d 467 (1948) (statute authorizing acquisition of bridges and ferries); Swedish Hosp. v. Department of Labor & Indus., 26 Wn.2d 819, 176 P.2d 429 (1947) (expanding workers’ compensation to those with hazardous jobs in both charitable and nonprofit institutions); State ex rel. Henry v. Macdonald, 25 Wash. 122, 64 P. 912 (1901) (establishing public schools and making it a crime to fail without good cause to send child to school).
Across America, only a handful out of hundreds of challenges to laws based upon the single-subject provisions are successful. Ruud, No Law Shall Embrace More Than One Subject, 42 Minn. L. Rev. 389, 447 (1958) (hereinafter "Ruud”).


Forty-two states have single-subject provisions in their constitutions. Courtney P. Odishaw, Curbing Legislative Chaos: Executive Choice or Congressional Responsibility, 74 Iowa L. Rev. 227, 240 (1995). Decisions from these forty-two states exhibit an "inability to define 'single subject’ precisely.” Odishaw, supra, at 242. The problem is single-subject is a subjective term; "any combination of concepts and things may appropriately be regarded as a 'subject’ so long as *573there are people who find it expedient to so classify them.” Lowenstein, California Initiatives and the Single-Subject Rule, 30 UCLA L. Rev. 936, 939 (1983).


Some cases look to "past legislative practice in dealing with the matters included in the bill under discussion, and, finding that there was a settled legislative practice of treating them separately, have declared the acts to contain more than one subject.” Ruud, supra, at 408, citing Atlantic City & S.R.R. v. State Bd. of Assessors, 88 N.J.L. 219, 96 A. 568 (1916) (thirty years’ practice of treating street and steam railroads differently). "The fact that the matters have always been dealt with separately in the past does suggest that the reason for their being combined for the first time in one bill is log-rolling.” Ruud, supra, at 408-09.


Ruud notes that usually the single-subject rule is not used to invalidate appropriations bills, revisions of a statutory code dealing with a branch of the law, or revenue acts. Ruud, supra, at 441-43. Government could not function well if these types of acts had to be passed piecemeal.


I agree with the majority’s analysis of the constitutionality of ROW 29.79.060 here, and the majority’s treatment of § 26 of the initiative under art. I, § 23 of our constitution.


Clerk’s Papers, at 27-149. The bulk of the record is a sample Voters Pamphlet. Clerk’s Papers, at 78-149. Aside from statements by affiants that they were unaware from the ballot question that Initiative 134 contained § 26, Clerk’s Papers, at 36-37,45,48-49, 52-53, 67-68, the record is devoid of evidence pertinent to the analysis of art. II, § 19 set forth herein.